IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10727
                         Summary Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

BILLY GENE WOLCOTT,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:95-CV-090-R
                       - - - - - - - - - -

                            August 27, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy Gene Wolcott, a federal prisoner, appeals the district

court’s denial of his petition pursuant to 28 U.S.C. § 2255.         He

argues that his trial counsel was ineffective for failing to

advise him correctly regarding his decision not to plead guilty.

     We have reviewed the briefs of the parties and the record

and find no reversible error.    Accordingly, we AFFIRM for the

reasons stated by the magistrate judge and adopted by the

district court.   United States v. Wolcott, No. 3:90-CR-113-R

(N.D. Tex. June 13, 1996).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 96-10727
                 -2-

AFFIRMED.